JAMES E. ALDERMAN, Circuit Judge.
This is an action for declaratory relief filed by a class of indigent inmates of the St. Lucie County Jail.
The named defendants through their answer admitted all factual allegations and thus the only ruling is on the applicability of the law. The court is called upon to construe Florida Statute 951.21 and Florida Statute 921.161. Having heard the arguments of counsel, and recognizing that there are two applications of these statutes, one in the court’s opinion being unfair and perhaps unconstitutional and the other supporting the constitutionality of the legislative in*184tent, it is ordered and adjudged that the defendant county commissioners, and the defendant sheriff, shall in computing the gain time for county prisoners give them credit from the date of their initial arrest and shall give them five days per month as provided by Florida Statute 951.21 for every thirty-day period commencing on their dates of initial incarceration.
It is further ordered and adjudged that the sheriff shall recompute the proposed release date of all inmates currently in the county jail so that the said release date is consistent with the order of this court.